Citation Nr: 1607420	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to restoration of educational benefits under Chapter 33, United States Code (Post-9/11 GI Bill).

2.  Entitlement to waiver of overpayment of educational benefits in the amount of $14,365.76.


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to August 1993 and from May 1999 to October 2006.  The Veteran subsequently served in the Army Reserve from October 2006 to April 2012.  The appellant is the Veteran's spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 administrative determination of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which retroactively terminated the appellant's education benefits under Chapter 33, United States Code, after finding the Veteran was no longer eligible to transfer such Post-9/11 GI Bill benefits to the appellant because he did not complete his obligated period of service. 

In April 2013, the appellant requested a hearing at the RO before a Veterans Law Judge.  In a September 2014 letter, the appellant was notified of a hearing scheduled in November 2014, but she did not appear for the hearing.  The record does not contain any request to reschedule the hearing and good cause was not otherwise presented to schedule a new hearing.  The appellant's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015). 

The issue of entitlement to waiver of overpayment of educational benefits in the amount of $14,365.76 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not complete his service contract.  

2.  The evidence does not show that the Veteran did not complete his service contract due to: death; a medical condition that preexisted such service on active duty and that the Secretary of the military department concerned determined is not service-connected; a hardship, as determined by the Secretary of the military concerned; a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but interfered with the individual's performance of duty, as determined by the Secretary of the military department concerned; a disability; or reduction in force.  


CONCLUSION OF LAW

The criteria for restoration of educational benefits under the Post-9/11 GI Bill are not met.  38 U.S.C.A. §§ 3301, 3311, 3313, 3319 (West 2014); 38 C.F.R. §§ 21.9550, 21.9570 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510. 

Here, the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  

Notwithstanding the above, the appellant was sent a letter in November 2012, which noted that the Veteran did not complete his obligated period of service to warrant a transfer of education benefits.  In addition, the Board's August 2015 remand requested that the AOJ contact the Department of the Army and request information on the Veteran's involuntary separation from the United States Army Reserve on April 26, 2012.  Specifically, the Board requested that the AOJ ask the service department to furnish the underlying reason, with supporting documentation, for the Veteran's discharge.  It was requested that the service department indicate whether or not the separation was due to a pre-existing medical condition determined not to be service-connected, a hardship, a physical or mental condition (not characterized as a disability and not the result of the Veteran's willful misconduct) interfering with performance of duty, a disability, or a reduction in force.  The Board's remand requested that the AOJ readjudicate the issue and furnish the appellant an appropriate Supplemental Statement of the Case (SSOC), which contained a recitation of the evidence and applicable laws and regulations to include the full text of 38 C.F.R. § 21.9570.

In accordance with the Board's August 2015 remand, the AOJ contacted the United States (U.S.) Human Resources Command and received a response in August 2015.  The response noted that the Veteran committed a moral or professional dereliction of duty.  The response stated that the Veteran's discharge was not related to a pre-existing medical condition determined not to be service-connected, a hardship, a physical or mental condition (not characterized as a disability and not the result of the Veteran's willful misconduct) interfering with performance of duty, a disability, or a reduction in force.  A SSOC was issued in September 2015.  The SSOC included a recitation of the evidence and the applicable laws and regulations to include the full text of 38 C.F.R. § 21.9570.  The Board's remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board may proceed with a decision.  

Legal Criteria and Analysis

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38, U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009, and the regulations are now codified at 38 C.F.R. §§ 21.9500-21 .9770 (2015).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  An individual entitled to educational assistance under 38 U.S.C. Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent (or among dependents).  

The Chapter 33 provisions that pertain to the authority to transfer unused education benefits to family members are found in 38 U.S.C.A. § 3319 (West 2014).  An eligible individual is any member of the uniformed services who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section, has completed at least (1) six years of service in the armed forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or (2) the years of service as determined in regulations pursuant to subsection (j).  38 U.S.C.A. § 3319(b).  

The provisions of 38 C.F.R. § 21.9570(l) pertain to when a transferor fails to complete the required service contract that afforded participation in the transferability program.  Dependents are not eligible for transferred entitlement if the transferor fails to complete the amount of service he or she agreed to serve in the Armed Forces in order to participate in the transferability program, unless-

(i) The transferor did not complete the service due to:

(A) His or her death;

(B) A medical condition that preexisted such service on active duty and that the Secretary of the military department concerned determines is not service-connected;

(C) A hardship, as determined by the Secretary of the military concerned; or

(D) A physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but interfered with the individual's performance of duty, as determined by the Secretary of the military department concerned; or

(ii) The transferor is considered to have completed his or her service agreement as a result of being discharged for-

(A) A disability; or

(B) A reduction in force.

See also 38 U.S.C.A. §§ 3319(i), 3311(c)(4).

The Board thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In September 2009, the Veteran was approved by the United States (U.S.) Army Reserve for eligibility to transfer benefits.  Records reflect that the Veteran was to serve with the U.S. Army Reserve until September 28, 2013.  Benefits were paid to the appellant for terms spanning August 23, 2010 to December 10, 2010 and August 29, 2011 to December 16, 2011.  In November 2012, it was discovered that the Veteran separated from the U.S. Army Reserve prior to completion of the obligated service period.  He was separated from the U.S. Army Reserve on April 26, 2012.  A discharge order indicated that the Veteran's discharge was effective April 26, 2012.

In a September 2013 statement, the appellant stated that VA received "false information" from the Department of Army that the Veteran did not complete his service obligation.  She contended that the Veteran was involuntarily separated due to a force re-shaping initiative.  She stated that the Veteran had a previous honorable discharge from active duty on October 17, 2006, which qualified him for eligibility for benefits under the Montgomery GI Bill, which were later relinquished for eligibility under the Post-9/11 GI Bill.  The appellant stated that the Veteran did not end his service obligation early and tried to remain in the U.S. Army Reserve as shown on his Elected Continuation of Service paperwork completed on October 19, 2010.  She stated that the U.S. Army issued an "ALARACT" message regarding "QSP" and that soldiers elected for involuntary separation by the QSP Board process who have transferred education benefits prior to January 31, 2013 would have obligated service set aside.  She stated that the transfer of the education benefits occurred in August 2009-prior to the January 2013 deadline.  She stated again that the Veteran was involuntarily separated as part of a reduction in force-qualitative service/force shaping initiative and she also contended, alternatively, that he was separated due to disability.  

In a December 2013 e-mail response from Army Reserve GI Bill Programs, it was noted that the Veteran did not meet the required service obligation and received an involuntary separation.  In addition, the "QSP" was the "ENLISTED" Qualitative Service Program (QSP). The Veteran was an officer.  In addition, the Veteran was a "Troop Program Unit (TPU) Soldier", and QSP applied to a soldier on active duty in the Active Component (AC) and the Active Guard/Reserve (AGR) of the U.S. Army Reserve (USAR).  It was noted that QSP did not apply to the Veteran.  

In an August 2015 response from the United States Army Human Resources Command, it was noted that the Veteran received a "General" discharge as noted on U.S. Army Human Resources Command, AHRC-OPNPR10-99, orders D-03-204971, dated March 30, 2012, effective April 26, 2012.  On March 27, 2012, the Commanding General of the U.S. Army Human Resources Command provided the Commander of the U.S. Army Reserve Command a memorandum stating that the Veteran met the Field Board of Inquiry on October 19, 2010 and was recommended for separation from the U.S. Army Reserve with a general (under honorable conditions) discharge from the USAR effective April 26, 2012.  Documents of record establish that the Field Board of Inquiry on October 19, 2010 found sufficient evidence supporting a finding that the Veteran did commit moral or professional dereliction of duty.  The Veteran's discharge was not related to a pre-existing medical condition determined not to be service-connected, a hardship, a physical or mental condition (not characterized as a disability and not the result of the Veteran's willful misconduct) interfering with performance of duty, a disability, or a reduction in force.  

An October 2011 memorandum for the U.S. Army Human Resources Command noted that the separation board results were forwarded for action.  Separation action was initiated based on moral or professional dereliction of duty.  It was noted that the Veteran engaged in conduct unbecoming of an officer.  

A March 2012 memorandum for the U.S. Army Human Resources Command stated that the Field Board of Inquiry held on October 19, 2010 recommended that the Veteran be separated from the U.S. Army Reserve and that the Veteran would be issued a general (under honorable conditions) discharge.

In this case, despite the appellant's assertions regarding the circumstances of the Veteran's discharge on April 26, 2012, the response from the U.S. Army Human Resources Command noted that the Field Board of Inquiry found evidence supporting a finding that the Veteran committed moral or professional dereliction of duty, as shown by the attached records to the response.  

The service department, in this case, the U.S. Army Human Resources Command, provided the information regarding the circumstances of the Veteran's discharge.  The service department's findings on such matters are conclusive and binding on VA.  See e.g., Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, the appellant's only recourse lies within the relevant service department, and not VA.  See e.g., Soria v. Brown, 118 F.3d 747,749 (Fed. Cir. 1997).  

The Board acknowledges the appellant's argument that the Veteran was separated due to the QSP reduction in force.  The evidence does not reflect that the Veteran was separated due to the QSP and the evidence does not show that the Veteran had active service following his separation in October 2006.  As noted above, the Veteran served in the U.S. Army Reserve following his separation from active duty in October 2006.  In addition, the appellant argued that the Veteran did not need to complete his service contract with the U.S. Army Reserve as he had already completed years of active duty with the U.S. Army.  The Veteran completed active service with the U.S. Army from June 1993 to August 1993 and from May 1999 to October 2006.  However, as shown by the above VA regulations, it is specifically noted that the veteran must complete 6 years of active service and enter into an agreement to serve at least four more years as a member of the uniformed services.  38 U.S.C.A. § 3319(b) (emphasis added).  Thus, this argument is not legally accurate.  Further, the appellant stated that the Veteran completed the requisite service as he served for at least 90 continuous days.  Again, this is a misinterpretation of VA regulations.  The provisions of 38 C.F.R. § 21.9530 state that an individual's period of eligibility for educational assistance will terminate effective 15 years from the date of the last discharge or release from active duty of at least (1) 90 continuous days; or (2) 30 continuous days if the individual is released for a service-connected disability.  In this case, the question is not when the period of eligibility ends, but whether the Veteran completed his service contract so as to entitle him to transfer his benefits to the appellant.  This provision does not apply to the circumstances of this case.  The appellant remarked on the service that qualified the Veteran for benefits under the Post-9/11 GI Bill, to include serving a minimum of 90 aggregate days.  See 38 C.F.R. § 21.9520.  Again, the question in this case is not whether the Veteran met the basic eligibility requirements for the Post-9/11 GI Bill or the Montgomery GI Bill, but whether he completed the service as required to transfer his educational benefits under the Post-9/11 GI Bill to the appellant.  38 C.F.R. § 21.9570.  The appellant also argued that the Veteran was separated due to a disability.  Again, the U.S. Human Resources Command provided the reason underlying his discharge in April 2012-moral or professional dereliction of duty.  There is no evidence, aside from the appellant's own statements, that the Veteran was separated due to disability.  The Board assigns greater probative value to the U.S. Human Resources Command's response and the official documents from the U.S. Human Resources Command to include a dated October 2011 memorandum, which noted that separation was initiated due to moral or professional dereliction of duty.  Finally, the Veteran also submitted a statement and explained that he did not fall short of his commitment and it was the U.S. Army Reserve's decision to discharge him early.  Again, the Veteran was discharged early; however, the response from the U.S. Human Resources Command noted that it was due to his moral or professional dereliction of duty.

For the foregoing reasons, the appellant is not eligible for a restoration of the transfer of educational benefits under the Post-9/11 GI Bill.  Her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to restoration of educational benefits under the Post-911 GI Bill is denied.


REMAND

In September 2013, separate decisions were issued by the Committee on Waiver and Compromises regarding the overpayment of educational benefits in the amounts of $625.00, $8.069.76, and $5,671.00, totalling $14,365.76.  The appellant's request for a waiver was denied.  Within the one-year period from notification of the decisions, a notice of disagreement was received by VA as noted by the October 2013 letter by the Debt Management Center, which noted that the appellant's notice of disagreement was forwarded to the Committee on Waivers and Compromises.  Indeed, a dated September 2013 statement from the appellant noted her disagreement with the denial of the waiver.  However, in December 2013, another decision, entitled "Reconsideration" was issued, and the Committee denied waiver of the amounts of $625.00, $8,069.76, and "$5,671.50," totaling $14,366.26.  Unfortunately, the RO mistakenly issued a decision instead of a Statement of the Case.  Accordingly, a Statement of the Case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Also, no explanation was provided as to the reason for the change of amount from $5,671.00 referenced in a September 11, 2013 decision, to $5671.50 referenced in the December 4, 2013 "Reconsideration" decision.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect to the September 2013 determinations as to entitlement to waiver of overpayment of educational benefits in the amounts of $625.00, $8069.76, and $5671.00, totalling $14,365.76.  Explanation must be provided as to the December 4, 2013 decision reference to $5671.50 in contrast to the September 11, 2013 decision reference to $5671.00.  Notify the appellant that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the appellant perfects an appeal, return the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


